 1

 2                                                                            FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON

 3
                                                                     Sep 13, 2019
 4                                                                       SEAN F. MCAVOY, CLERK




 5                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    UNITED STATES OF AMERICA,
                                                   NO: 2:19-CR-118-RMP
 8                              Plaintiff,
                                                   ORDER GRANTING DEFENDANT’S
 9          v.                                     MOTION TO DISMISS INDICTMENT

10    ESAU SUCHITE-RAMIREZ,                             ***USMS Action Required***

11                              Defendant.

12

13         BEFORE THE COURT is Defendant’s Motion to Dismiss Indictment, ECF

14   No. 24. Defendant argues that his prior removal order was invalid and cannot be

15   used to prove an element of a charge of illegal reentry into the United States in

16   violation of 8 U.S.C. § 1326. Id. A hearing was held in this matter on September

17   12, 2019. Defendant was present and represented by Assistant Federal Defender J.

18   Houston Goddard. The Government was represented by Assistant United States

19   Attorney Matthew F. Duggan. The Court has considered the parties’ arguments,

20   briefing, and the record, and is fully informed.

21


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT ~1
 1                                     BACKGROUND

 2            The United States has charged Esau Suchite-Ramirez with illegal reentry

 3   into the United States after removal under 8 U.S.C. § 1326. Mr. Suchite-Ramirez

 4   is a Guatemalan citizen who came to the United States in 2000 to work. ECF No.

 5   24-2. In 2003, he received a DUI, which led to his eventual removal from this

 6   country. Id. After his hearing before a Los Angeles Immigration Court on

 7   October 1, 2003, Mr. Suchite-Ramirez was ordered to return to Guatemala. ECF

 8   No. 24-1. Eleven days before his hearing, Mr. Suchite-Ramirez received a Notice

 9   to Appear (NTA) before the Immigration Court. ECF No. 24-3. The notice did

10   not include the time or date that Mr. Suchite-Ramirez should appear, nor did it

11   include the address of the Immigration Court. Id. Mr. Suchite-Ramirez never

12   received updated information, telling him when or where his hearing would be.

13   ECF No. 24-2. Instead, he was transported from the Los Angeles County Jail to

14   immigration custody, then taken to his removal hearing. Id. The United States

15   bases Mr. Suchite-Ramirez’s current charge of illegal reentry on this 2003 removal

16   order.

17            Mr. Suchite-Ramirez moves to dismiss his indictment on the grounds that

18   the Immigration Judge (IJ) entered the 2003 removal order without jurisdiction.

19   ECF No. 24. Therefore, the order upon which the United States bases its current

20   indictment is invalid. Id. Mr. Suchite-Ramirez maintains that the United States

21   did not comply with jurisdictional regulations to commence the removal


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT ~2
 1   proceedings against him in 2003, and therefore the Immigration Court’s

 2   jurisdiction never vested. Id. at 2. He argues that the government failed to (1)

 3   include the address of the Immigration Court in the NTA, (2) provide timely notice

 4   of the hearing’s date and time, and (3) provide a proper Certificate of Service

 5   pursuant to 8 C.F.R. § 1003.14(a). Id. at 5—8. Each one of these failings, he

 6   argues, requires this Court to find that the IJ had no jurisdiction to enter his 2003

 7   removal order.

 8                                    LEGAL STANDARD

 9         Mr. Suchite-Ramirez moves to dismiss his indictment for failure to state an

10   offense. See Fed. R. Crim. P. 12(b)(3)(B)(v). An indictment is sufficient only if it

11   “contains the elements of the offense charged.” United States v. Resendiz-Ponce,

12   549 U.S. 102, 107 (2007) (quoting Hamling v. United States, 418 U.S. 87, 117

13   (1974)). “A valid removal order is a predicate element of a conviction for illegal

14   reentry under § 1326.” United States v. Vasquez-Gonzalez, 901 F.3d 1060, 1063

15   (9th Cir. 2018). Therefore, an indictment for illegal reentry is sufficient only if a

16   valid removal order exists. A motion to dismiss an indictment that presents a

17   question of law may be considered before trial. United States v. Shortt

18   Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir. 1986).

19                                        DISCUSSION

20         In a removal proceeding, jurisdiction vests with the IJ “when a charging

21   document is filed with the Immigration Court.” 8 C.F.R. § 1003.14(a). A Notice


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT ~3
 1   to Appear (NTA) is a charging document. 8 C.F.R. § 1003.15(b). In the case

 2   Karingithi v. Whitaker, the Ninth Circuit recently explained that the regulatory

 3   requirements governing charging documents for removal proceedings are

 4   jurisdictional. 913 F.3d 1158, 1159 (9th Cir. 2019) (“Because the charging

 5   document in this case satisfied the regulatory requirements, we conclude the

 6   Immigration judge (“IJ”) had jurisdiction over the removal proceedings.”).

 7   Therefore, if an NTA fails to comply with the regulatory requirements, then

 8   jurisdiction does not vest in the Immigration Court. Id.

 9   Failure to Include the Address of the Immigration Court

10         According to the regulation, an NTA “must” include “the address of the

11   Immigration Court where the Service will file the Order to Show Cause and Notice

12   to Appear.” 8 C.F.R. § 1003.15(b)(6). Because the Ninth Circuit looks to the

13   regulation for jurisdictional requirements, the NTA must provide address of the

14   Immigration Court for jurisdiction to vest.

15         The United States argues that the regulation does not define the IJ’s

16   jurisdiction. ECF No. 25 at 6. Instead, it maintains that the regulation is merely a

17   “claims-processing” rule, with no effect on jurisdiction. Id. This argument

18   directly contradicts the Ninth Circuit’s reasoning in Karingithi, in which the Court

19   concluded that the regulatory requirements governing charging documents,

20   including NTAs, are jurisdictional. Karingithi, 913 F.3d at 1159.

21


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT ~4
 1         The United States does not dispute that Mr. Suchite-Ramirez’s 2003 NTA

 2   failed to include the Immigration Court’s address. This address is expressly

 3   required by the regulation. 8 C.F.R. § 1003.15(b)(6). Therefore, based on the

 4   Ninth Circuit’s decision in Karingithi, the IJ lacked jurisdiction to enter the 2003

 5   removal order against Mr. Suchite-Ramirez.

 6   Failure to Inform Mr. Suchite-Ramirez of His Hearing’s Date and Time

 7         Mr. Suchite-Ramirez also argues that jurisdiction in the 2003 Immigration

 8   Court failed to vest because the Government never served him with notice of the

 9   date and time of his hearing. This Court recently held that the Ninth Circuit

10   requires the United States to serve this notice upon the defendant for jurisdiction in

11   the Immigration Court to vest. “[A]s long as the person subject to removal

12   proceedings is served with a notice of hearing that includes the date and time of the

13   removal proceedings, then jurisdiction vests with the immigration court to conduct

14   the removal proceedings.” United States v. Morales-Santiago, 376 F. Supp.3d

15   1105, 1113 (E.D. Wash. 2019) (citing Karingithi, 913 F.3d at 1161).

16         Here, the United States argues that notifying the defendant of his hearing’s

17   date and time is not a jurisdictional requirement. ECF No. 25 at 9 (citing

18   Karingithi, 913 F.3d at 1159; 8 C.F.R. § 1003.14(a)). This argument contradicts

19   Morales-Santiago and the Ninth Circuit’s reasoning in Karingithi, where the

20   Circuit explained “a notice to appear that does not specify the time and place of an

21   alien’s initial removal hearing vests an Immigration Judge with jurisdiction over


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT ~5
 1   the removal proceedings . . . so long as notice of hearing specifying this

 2   information is later sent to the alien.” 913 F.3d at 1161 (quoting Matter of

 3   Bermudez-Cota, 27 I. & N. Dec. 441, 447 (BIA 2018)).

 4         The United States failed to provide any evidence that it informed Mr.

 5   Suchite-Ramirez of his hearing’s time and date. The Government points to no

 6   document that states the time and date of Mr. Suchite-Ramirez’s hearing, much

 7   less one that was served on him. Therefore, the IJ lacked jurisdiction to enter the

 8   2003 removal order against Mr. Suchite-Ramirez.

 9   Failure to File a Proper Certificate of Service

10         Finally, Mr. Suchite-Ramirez contends that the IJ lacked jurisdiction because

11   there is no certificate showing that the United States served him. As he points out,

12   the regulation, 8 C.F.R. § 1003.14 (“Jurisdiction and Commencement of

13   Proceedings”), requires the United States to attach “a certificate showing service

14   on the opposing party” to the charging document. 8 C.F.R. § 1003.14(a). That

15   certificate must state the Immigration Court “in which the charging document is

16   filed.” Id. The Ninth Circuit has found this requirement to be jurisdictional. Kohli

17   v. Gonzalez, 473 F.3d 1061, 1066 (9th Cir. 2007).

18         Mr. Suchite-Ramirez presents a blank Certificate of Service, which he states

19   was attached to his NTA. ECF No.24-3 at 2. It contains no signature, no

20   indication that he was served, and no Immigration Court to which he should report.

21   Id. In response, the United States claimed that it would produce a proper


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT ~6
 1   Certificate of Service Form at the pretrial conference, with Mr. Suchite- Ramirez’s

 2   signature, showing that he received service. ECF No. 25 at 3. However, at the

 3   hearing on this motion, the United States failed to produce any documents, despite

 4   their efforts to obtain one.

 5           The United States has not provided any proof of service on Mr. Suchite-

 6   Ramirez. Therefore, the United States has failed to establish that the Immigration

 7   Court had jurisdiction to enter the 2003 removal order against Mr. Suchite-

 8   Ramirez.

 9           The United States failed to produce any evidence supporting the

10   Immigration Court’s jurisdiction to enter a removal order against Mr. Suchite-

11   Ramirez. First, the NTA served on Mr. Suchite-Ramirez in 2003 did not include

12   the address of the Immigration Court in which the proceedings would occur.

13   Second, the United States failed to notify Mr. Suchite-Ramirez of his removal

14   hearing’s date and time. Third, the United States has not provided any evidence

15   that it served Mr. Suchite-Ramirez in 2003. Because the United States failed to

16   comply with these regulatory requirements, jurisdiction in the Immigration Court

17   did not vest, and the 2003 removal order against Mr. Suchite-Ramirez is invalid,

18   and the indictment charging Defendant with illegal reentry into the United State is

19   dismissed.

20   / / /

21   / / /


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT ~7
 1         Accordingly, IT IS HEREBY ORDERED:

 2         1.   Defendant’s Motion to Dismiss Indictment, ECF No. 24, is

 3   GRANTED.

 4         2.   Defendant’s Indictment, ECF No. 15, is DISMISSED with prejudice.

 5         3.   The Defendant should no longer be detained by the U.S. Marshal

 6   pursuant to this case number.

 7         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 8   Order and provide copies to counsel, U.S. Probation, and the U.S. Marshal Service.

 9      DATED September 13, 2019.

10
                                                 s/ Rosanna Malouf Peterson
11                                             ROSANNA MALOUF PETERSON
                                                  United States District Judge
12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING DEFENDANT’S MOTION TO DISMISS INDICTMENT ~8
